DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s arguments, see Claim Amendment and Remarks, filed 06/27/2022, with respect to the rejection(s) of claim(s) 1-6 under 35 U.S.C. 102(a)(1) over “Smart Sensing System for Combined Activity Classification and Estimation of Knee Range of Motion”, Papi et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of “Multicontact Interaction Force Sensing From Whole-Body Motion Capture”, Pham et al..

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Multicontact Interaction Force Sensing From Whole-Body Motion Capture”, Pham et al. (referred hereafter Pham et al.).

Referring to claim 1, Pham et al. disclose a sensor system for the detection, prediction and classification of one or more physical activities of an individual (Figure 2) comprising:
at least one IMU sensor (page 2346, A. Experimental Setup section; Figure 2(a));
a flexible electrically conductive cable (page 2346, A. Experimental Setup section; Figure 2(a)); and;
a multi-functional hardware module comprising a recurrent neural network (e.g., recurrent neural networks (RNNs) with long short-term memory (LSTM)) configured for the computing of at least one of a detection, prediction, or classification of a physical activity (pages 2346-2347, B. Newton-Euler Equations and Signal Synchronization section; pages 2348-2349, B. Neural Network Architecture section; page 2349, A. Prediction-Correction Framework section).
As to claim 2, Pham et al. disclose a sensor system for the detection, prediction and classification of one or more physical activities of an individual (Figure 2), wherein the multi-functional hardware module comprises a processor (e.g., “The motion capture system is battery powered and wireless, transmitting accelerometer, gyroscope, and magnetometer measurements to the computer at 100 Hz.” -  page 2346, A. Experimental Setup section) configured to analyze an output of the IMU sensors to detect, predict or classify one or more physical activities of the individual (pages 2346-2347, B. Newton-Euler Equations and Signal Synchronization section; pages 2348-2349, B. Neural Network Architecture section; page 2349, A. Prediction-Correction Framework section).

Referring to claim 3, Pham et al. disclose a sensor system for the detection, prediction and classification of one or more physical activities of an individual (Figure 2), wherein an accelerometer and/or a gyroscope output of the IMU sensors are received, sampled, and partitioned into overlapping fixed-sized sample windows (e.g., timesteps) to define an IMU data set (page 2346, A. Learning Features section; pages 2348-2349, B. Neural Network Architecture section; Figure 3).
As to claim 4, Pham et al. disclose a sensor system for the detection, prediction and classification of one or more physical activities of an individual (Figure 2), wherein the IMU data set corresponding to each time window is classified into a type of physical activity performed by the individual (page 2349, A. Prediction-Correction Framework section; pages 2349-2350, B. Accuracy in Multicontact Indeterminacy section; Table I; Figure 5).

Referring to claim 5, Pham et al. disclose a sensor system for the detection, prediction and classification of one or more physical activities of an individual (Figure 2), wherein the classification step comprises a sequential analysis of the IMU data set within each time window using a recurrent neural network supervised learning algorithm (page 2346, A. Learning Features section; pages 2348-2349, B. Neural Network Architecture section; Figure 3).

As to claim 6, Pham et al. disclose a sensor system for the detection, prediction and classification of one or more physical activities of an individual (Figure 2), wherein the multi-functional hardware module comprises a memory, a transceiver and a display and is configured to store, transmit and/or display an IMU accelerometer and or gyroscope output and/or an activity type (e.g., “The motion capture system is battery powered and wireless, transmitting accelerometer, gyroscope, and magnetometer measurements to the computer at 100 Hz.”- page 2346, A. Experimental Setup section; Table I).
Referring to claim 7, Pham et al. disclose a sensor system for the detection, prediction and classification of one or more physical activities of an individual (Figure 2), wherein the multi-functional hardware module is configured to concatenate one or more IMU accelerometer and/or gyroscope outputs to define a multi-dimensional vector array for processing by the current neural network for the computing of at least one of a detection, prediction, or classification of a physical activity (e.g., “The motion of the human body, modeled as a 23-segment skeleton, is then readily provided in the form of the 6-DoF pose, velocity, and acceleration of each segment. We enable the dynamics analysis of Section III by converting these quantities into generalized coordinates, velocities, and accelerations (q, q˙ , q¨), with a kinematic tree composed of 23 segments linked by 22 spherical joints and rooted at the participant’s pelvis.” - page 2346, A. Experimental Setup section).

As to claim 8, Pham et al. disclose a sensor system for the detection, prediction and classification of one or more physical activities of an individual (Figure 2) comprising:
an IMU sensor (page 2346, A. Experimental Setup section; Figure 2(a)); and;
a multi-functional hardware module comprising a recurrent neural network (e.g., recurrent neural networks (RNNs) with long short-term memory (LSTM)) configured for the computing of at least one of a detection, prediction, or classification of a physical activity (pages 2346-2347, B. Newton-Euler Equations and Signal Synchronization section; pages 2348-2349, B. Neural Network Architecture section; page 2349, A. Prediction-Correction Framework section).
Referring to claim 9, Pham et al. disclose a sensor system for the detection, prediction and classification of one or more physical activities of an individual (Figure 2), wherein the multi-functional hardware module is configured to concatenate one or more IMU accelerometer and/or gyroscope outputs to define a multi-dimensional vector array for processing by the current neural network for the computing of at least one of a detection, prediction, or classification of a physical activity (e.g., “The motion of the human body, modeled as a 23-segment skeleton, is then readily provided in the form of the 6-DoF pose, velocity, and acceleration of each segment. We enable the dynamics analysis of Section III by converting these quantities into generalized coordinates, velocities, and accelerations (q, q˙ , q¨), with a kinematic tree composed of 23 segments linked by 22 spherical joints and rooted at the participant’s pelvis.” - page 2346, A. Experimental Setup section).
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864